 



Exhibit 10.10
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
this 5th day of February, 2007 by and between Nancy Goodson (“Executive”) and
HFF, Inc., a Delaware Corporation (the “Company”).
WITNESSETH:
     WHEREAS, HFF Holdings LLC, a Delaware limited liability company (“HFF
Holdings”) is party to that certain Sale and Merger Agreement, dated as of
January 30, 2007, among HFF Holdings, the Company, and the other parties thereto
(the “Sale and Merger Agreement”), pursuant to which the Company will acquire
100% of HFF Partnership Holdings LLC, a Delaware limited liability company
(“Holdco”) (through its wholly-owned subsidiary, Holliday GP Corp. (the “General
Partner”), which is the current general partner of Holliday Fenoglio Fowler,
L.P., a Texas limited partnership (“HFF LP”)).
     WHEREAS, conditioned upon the closing of the transactions contemplated by
the Sale and Merger Agreement (the “Closing”) and the effectiveness of a
Registration Statement on Form S-1 registering the Company’s Class A common
stock (the “Registration Statement”), the Company desires to continue the employ
of Executive, and Executive desires to continue to be employed by the Company,
under the terms specified in this Agreement.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
1. Employment. Provided that the Closing occurs and the Registration Statement
becomes effective, the Company agrees, during the Term (as defined in Section 2
below), to employ Executive as an employee of the Company and Executive agrees
to accept such employment, upon the terms and conditions hereinafter set forth.
2. Term. Subject to earlier expiration under Section 6 below, Executive’s
employment by the Company hereunder shall be for a term commencing on the date
that of the Closing (the “Effective Date”) and expiring on the close of business
on the second anniversary of the Effective Date (the “Term”); provided that such
Term is not extended in accordance with the next following sentence. The Term
shall automatically be extended for an additional one year period on each
anniversary of the Effective Date unless, not later than 120 days prior to any
such anniversary, either party to this Agreement shall have given notice to the
other that the Term shall not be extended or further extended beyond its then
automatically extended term, if any. The effective date of the termination of
Executive’s employment hereunder, regardless of the reason therefor, is referred
to in this Agreement as the “Date of Termination.” Notwithstanding the
foregoing, the provisions contained in Section 7 (Non-Disclosure), Section 8
(Non-Disparagement) and Section 9 (Enforcement; Remedies and Forfeitures) shall
survive and continue after the Term.
3. Duties and Responsibilities.
          (a) Positions. During the Term, Executive shall serve as the Chief
Operating Officer (the “COO”) of the Company.

 



--------------------------------------------------------------------------------



 



          (b) Duties and Responsibilities. Executive shall render service as the
COO primarily in the Company’s Houston, Texas office. Executive’s primary duties
and obligations hereunder shall be as directed from time to time by the Chief
Executive Officer of the Company (the “CEO”). In furtherance of the foregoing,
during the Term, Executive shall devote substantially all of her business time
to carrying out such duties.
          (c) Time Commitment. Executive’s employment by the Company shall be
full-time and exclusive and, during the Term, Executive agrees that she shall
(i) devote substantially all of her business time and attention, her best
efforts, and all her skill and ability to promote the interests of the Company
and its affiliates, and (ii) carry out her duties in a competent and
professional manner. Notwithstanding the foregoing, subject to the terms of
Section 3(b), Executive shall be permitted to (A) engage in charitable and civic
activities, and (B) manage her personal passive investments which are
(1) investments that are not similar or related to the kinds of investments
entered into by Company or its affiliates, and (2) are fully disclosed to the
CEO and are approved in writing by the CEO prior to such investment.
4. Compensation.
          (a) Salary. During the Term, as compensation for her services
hereunder and in consideration of the obligations contained herein, during the
Term the Company shall pay Executive, in accordance with its normal payroll
practice an annual salary of $200,000 (the “Base Salary”). During the Term, the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) in consultation with the CEO shall review the Base Salary annually
and may, in the Compensation Committee’s sole discretion, increase (but not
decrease) the Base Salary.
          (b) Cash Bonus. During the Term, Executive shall be eligible to
receive an annual cash bonus of up to 50% of her Base Salary, as determined by
the Compensation Committee (the “Bonus”), which shall be payable based upon
Executive’s individual achievement of pre-determined financial or strategic
performance goals established by the Company from time to time, in its sole and
absolute discretion.
          (c) Long-Term Incentive Compensation. On the Effective Date, subject
to the terms and conditions of the HFF, Inc. 2006 Omnibus Incentive Compensation
Plan (the “Omnibus Plan”) and the applicable award agreement with Executive
under the Omnibus Plan (the “Award Agreement”), the Company shall grant to
Executive Restricted Stock Units (the “RSUs”) based upon the Company’s Class A
common stock (“Common Stock”) with an aggregate fair market value on the date of
grant of $300,000. Subject to the terms of the Omnibus Plan, the Award
Agreement, and as otherwise provided herein, the RSUs granted hereunder shall
vest as follows, provided that the Executive must be employed by the Company on
the relevant vesting date: (i) 25% of the RSUs will vest on the second
anniversary of the Effective Date, and (ii) an additional 25% of the RSUs will
vest on each of the third, fourth and fifth anniversaries of the Effective Date.
Shares of stock will be delivered to the Executive immediately following the
applicable vesting date.
5. Expenses; Fringe Benefits.
          (a) Expense Reimbursement. During the Term, the Company agrees to
reimburse Executive for all reasonable, ordinary, necessary and documented
business expenses incurred in the

- 2 -



--------------------------------------------------------------------------------



 



performance of services hereunder in accordance with the policies of the Company
as from time to time in effect. Executive, as a condition precedent to obtaining
such payment or reimbursement, shall provide to the Company any and all
statements, bills or receipts evidencing the travel or out-of-pocket expenses
for which Executive seeks payment or reimbursement, and any other information or
materials, as the Company may from time to time reasonably request.
          (b) Benefits. During the Term, Executive shall be provided with the
welfare benefits and other fringe benefits to the same extent and on the same
terms as those benefits are provided by the Company from time to time to the
Company’s other similarly-situated employees. Executive shall be entitled to
elect to participate in any of Company’s standard benefit plans according to
their terms. These plans may be modified or terminated from time-to-time by
Company in accordance with the terms thereof. The written plan documents shall
govern any questions of eligibility, coverage, duration of coverage, or other
details of the plans.
6. Termination.
          (a) Termination. Executive’s employment may be terminated at any time
and for any reason by the Company or Executive (including but not limited to
death or Disability (as defined below)).
          (b) Termination for without Cause or by Executive with Good Reason.
During the Term only, if Executive’s employment is terminated by the Company
without Cause (as defined below) or by Executive with Good Reason (as defined
below) (a “Qualifying Termination”), upon execution of a release of claims in
favor the Company and other Company Entities (as defined below) in a form and
manner acceptable to the Company, Executive shall receive: (i) all earned,
unpaid Base Salary and Bonus earned with respect to a prior year; (ii) the
benefits provided solely in accordance with the applicable terms of the
Company’s employee benefit plans and programs, including, but not limited to,
the Omnibus Plan (including the change in control provisions thereof, as
applicable), except to the extent specifically provided otherwise in clauses
(v) and (vi) of this Section 6(b); (iii) continuation of Executive’s Base Salary
in accordance with the Company’s regular payroll schedule for a period of twelve
months beginning on the Date of Termination (the “Severance Period”); (iv)
continuation of group health plan benefits at the no cost to the Executive
during the Severance Period; (v) 50% of the Executive’s unvested RSUs, if any,
and 50% of unvested options awarded under Omnibus Plan (“Options”), if any, as
of the date of the Qualifying Termination shall become vested on the date of the
Qualifying Termination; and (vi) Executive shall have 90 days to exercise her
vested Options, if any. Any unvested RSUs or Options are forfeited.
          (c) Termination for Any Other Reason. During the Term only, if
Executive’s employment is terminated for any reason other than those specified
in Section 6(b), including, but not limited to, a termination by the Company
with Cause, by Executive without Good Reason, due to death or Disability, or
expiration of the Term hereunder (whether or not at the election of the Company
or the Executive), Executive shall only be entitled to receive: (i) all earned,
unpaid Base Salary; (ii) the benefits provided solely in accordance with the
applicable terms of the Company’s employee benefit plans and programs,
including, but not limited to, the Omnibus Plan (including the change in control
provisions thereof, as applicable), except to the extent specifically provided
otherwise in clause (iii) of this Section 6(c); and, (iii)(A) in the event of a
voluntary termination by the Executive without Good Reason, all vested Options
must be exercised within 30 days of such termination, (B) in the event of a

- 3 -



--------------------------------------------------------------------------------



 



termination by the Company for Cause, all Options (whether or not vested) will
immediately expire, and (C) in the event of a termination due to death or
Disability, the Executive or her beneficiary, as applicable, must exercise all
vested stock Options within 1 year of the date of such termination. Any unvested
RSUs and Options will immediately expire.
          (d) Definitions.
               (i) For purposes of this Agreement, “Cause” shall mean, in each
case as determined by the Compensation Committee in consultation with the CEO:
                    (A) gross misconduct or gross negligence in the performance
of Executive’s duties as an employee of the Company;
                    (B) conviction or pleading nolo contendere to a felony or a
crime involving moral turpitude;
                    (C) significant nonperformance or misperformance of
Executive’s duties as an employee of the Company;
                    (D) material violation of policies and procedures
established by the Company (including, but not limited to, material violations
of policies concerning disclosure of confidential information, sexual
harassment, and travel and entertainment reimbursement); or
                    (E) material violation of this Agreement.
Notwithstanding the foregoing, except with respect to (B), Cause shall exist
only after the Company gives Executive written notice of the circumstances
giving rise to Cause (“Cause Notice”) and an opportunity to remedy such
circumstances that have given rise to Cause within thirty (30) days of such
Cause Notice to the reasonable satisfaction of the Compensation Committee in
consultation with the CEO.
               (ii) For purposes of this Agreement, “Disability” shall mean
Executive’s inability to continue to render services to the Company by reason of
a permanent physical or mental disability, as determined by a medical physician
selected in good faith by Compensation Committee in consultation with the CEO.
               (iii) For purposes of this Agreement, “Good Reason” shall mean:
                    (A) a significant reduction in the duties, authorities of
responsibilities of Executive;
                    (B) a reduction in Executive’s Base Salary without
Executive’s consent;
                    (C) a reduction in Executive’s Target Bonus opportunity;
                    (D) a change in the location of Executive’s principal place
of employment by more than twenty-five (25) miles from its location as of the
Effective Date; or

- 4 -



--------------------------------------------------------------------------------



 



                    (E) a material violation of this Agreement.
Notwithstanding the foregoing, except with respect to (D), Good Reason shall
exist only after Executive gives the Company written notice of the circumstances
giving rise to Good Reason (“Good Reason Notice”) within thirty (30) days of the
occurrence of the circumstances giving rise to Good Reason and the Company has
an opportunity to remedy such circumstances within thirty (30) days of such Good
Reason to the reasonable satisfaction of Executive.
7. Non-Disclosure.
          (a) Executive acknowledges that, by reason of her employment with the
Company, Executive has been and will be given access to, has developed and will
develop, and has and will become informed of, confidential or proprietary
information (whether or not in writing, and whether or not developed by
Executive) concerning the Company’s and other Company Entities’ prior, current
or contemplated businesses, products, services, plans and strategies, business
relationships, employees, Clients (as defined below), Prospective Clients (as
defined below), prospects and financial affairs, which is not generally known to
the public or in the trade, is a competitive asset, constitutes trade secrets
(as defined under applicable law) or the disclosure of which would reasonably be
expected to result in a competitive disadvantage to the Company or any of the
Company Entities (collectively “Confidential Information”). By way of
illustration, but without limitation, Confidential Information includes: (i)
corporate information, including plans, strategies, developments, policies,
resolutions, negotiations or litigation; (ii) marketing information, including
strategies, methods, planning data, customers, clients, prospects, mailing
lists, customer and client lists, referral sources and information, vendor
lists, suppliers, supplier lists, market analyses or projections, financial
information, reports or forecasts; (iii) financial information, including cost
and performance data, financial results and information about the business
condition of the Company Entities, debt arrangement, equity or financing
structure, investors and holdings, purchasing, sales data, and pricing or cost
data and information; (iv) operational and technological information, including
plans, manuals, forms, templates, intellectual property, inventions, software,
software code, software-related documents, innovations, improvements, designs,
research, developments, procedures, formulas, and product specifications; (v)
personnel information, including personnel lists, reporting or organizational
structure, personnel data, contact information, and compensation structure; and
(vi) Client information, including contact information, Client confidential and
investment or property related information, pricing data, operations and
conditions (financial or otherwise), data, investment methods, strategies and
preferences, need for and use of the Company’s or other Company Entities’
products or services, the fact they are doing or have done business with the
Company or any of the Company Entities, the nature, extent and particulars of
such business dealings, and such other information provided to the Company or
other Company Entities by its Clients under obligations of confidentiality.
Notwithstanding anything herein to the contrary, “Confidential Information”
shall not include (i) information that is or hereafter becomes generally
available to the public (other than by reason of violation of this Agreement),
(ii) the general skills and experience gained during Executive’s work with the
Company or Company Entities which Executive could reasonably have been expected
to acquire in similar work with another company, or (iii) contact information,
lists (including but not limited to internal mailing lists) and other similar
materials related to customers, clients, suppliers, or prospects that either
(A) Executive acquired prior to employment by the Company or (B) Executive
acquired or developed as a result of Executive’s own business generation
efforts.

- 5 -



--------------------------------------------------------------------------------



 



          (b) Executive shall at all times during and after her employment hold
all such Confidential Information in trust and confidence for the Company and
the other Company Entities and shall not, directly or indirectly, use or
disclose any such Confidential Information except as necessary for use in the
regular course of Executive’s duties for and business of the Company or the
other Company Entities; provided that Executive shall have the right to disclose
Confidential Information in response to a governmental inquiry, including a tax
audit or a judicial subpoena.
          (c) Executive agrees that all written materials (including, but not
limited to, correspondence, memoranda, manuals, notes and notebooks) and all
computer software, computer files and data, models, mechanisms, devices,
drawings or plans to which Executive may have access (whether or not written or
prepared by Executive) constituting or containing Confidential Information (the
“Company Materials”) shall be and remain the sole property of the Company, and
Executive will use all reasonable precautions to assure that all such Company
Materials are properly protected and kept from unauthorized persons, use or
disclosure due to any action or inaction of Executive. Notwithstanding anything
herein to the contrary, materials related to matters and information that was
acquired or developed prior to commencing employment with the Company shall not
be Company Materials and shall not constitute Confidential Information for any
purpose hereunder. Executive further agrees to deliver the same, including all
copies, promptly to the Company on the Date of Termination, or at any time that
the Company may request. In the event Executive is uncertain whether any given
material or information is, constitutes or contains Confidential Information,
Executive agrees to consult the General Partner for resolution.
          (d) For purposes of this Agreement, “Client” shall mean any individual
or business entity (a “Person”) with which the Company and/or the other Company
Entities conduct business and “Prospective Clients” shall mean any Person with
which the Company and/or the other Company Entities was or were in active
business discussions or negotiations at any time during the six month period
preceding the Termination Date.
8. Non-Disparagement.
          (a) Except as compelled by law, judicial process or governmental
inquiry or audit, Executive agrees that she shall not disparage the Company or
HFF Holdings, the General Partner, Holdco, HFF Securities, LP, a Delaware
Limited Partnership, the Company and their affiliates and their related entities
(the “Company Entities”). For purposes of this Section 8(a), the term
“disparage” means knowingly making comments or statements to third parties,
including the press, media or to any Client, Prospective Client or any other
Person with whom the Company or any of the Company Entities has or, to the
knowledge of Executive, is actively seeking a business or professional
relationship, that would have a material adverse impact on the business or
business reputation of the Company or any of the Company Entities, or, to the
extent related to the business of the Company or any of the Company Entities,
any employees, officers, principals, owners, partners, members, directors,
agents, employees, consultants, contractors and/or trustees thereof.
          (b) Except as compelled by law, judicial process or governmental
inquiry or audit, the Company and the Company Entities (and any employees,
officers, principals, owners, partners, members, directors, agents, employees,
consultants, contractors and/or trustees thereof) agree that each shall not
disparage Executive. For purposes of this Section 8(b), the term “disparage”
means knowingly making comments or statements to third parties, including the
press, media or to any Client, Prospective

- 6 -



--------------------------------------------------------------------------------



 



Client or any other Person with whom Executive has or, to the knowledge of the
Company or the applicable Company Entity, is seeking a business or professional
relationship, that would have a material adverse impact on the business or
business reputation of Executive.
9. Enforcement; Remedies and Forfeitures.
          (a) Executive acknowledges and agrees that her breach of this
Agreement will result in immediate and irreparable harm to the Company Entities.
Executive further acknowledges and agrees that the remedy at law available for
any such breach would be inadequate and that damages flowing from such a breach
may not readily be susceptible to being measured or ascertained in monetary
terms. Accordingly, Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies which the Company Entities may have at
law, in equity or under any agreement, the Company Entities, without proof of
actual damage, will be entitled to immediate injunctive relief and may obtain a
temporary or permanent injunction or order restraining any threatened or further
breach.
          (b) Executive acknowledges and agrees that the provisions of this
Agreement are necessary and reasonable to protect the Company Entities in the
conduct of their business, their Client relationships, their goodwill, and
Confidential Information.
          (c) Executive also acknowledges and agrees that her experience,
background and skills are such that she is able to obtain employment on
reasonable terms and conditions without violation of the restrictive covenants
contained herein and that such restrictive covenants will not pose any undue
hardship to Executive.
          (d) Executive and the Company expressly acknowledge and agree that the
Company Entities are intended to be beneficiaries of the rights of the Company
and the obligations of Executive hereunder and shall be entitled in its/their
own name to bring actions at law or in equity to enforce the provisions of this
Agreement.
10. Severability and Judicial Reformation/Partial Enforcement. Each term,
provision, covenant and restriction in this Agreement is intended to be
severable. If a court of competent jurisdiction shall determine that any term,
provision, covenant or restriction of this Agreement is overbroad, unreasonable,
invalid, void, unenforceable or against public policy, then, (i) if such term,
provision, covenant or restriction is found to be overbroad, unreasonable,
invalid, void, unenforceable or against public policy because of the duration,
scope of activities restricted, or geographic scope set forth in this Agreement,
or for any other reason, the parties hereto agree that the duration, scope of
activities restricted, or geographical scope, as the case may be, or any other
provision hereof, shall be reduced, reformed or modified (and enforced as so
reduced, reformed or modified) so that such term, provision, covenant and
restriction is enforceable and enforced to the maximum extent permitted by
applicable law; and (ii) the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
11. Enforceability. The failure of any party at any time to require performance
by another party of any provision hereunder shall in no way affect the right of
that party thereafter to enforce the same, nor shall it affect any other party’s
right to enforce the same, or to enforce any of the other provisions in this
Agreement; nor shall the waiver by any party of the breach of any provision
hereof be taken or held to be a waiver of any subsequent breach of such
provision or as a waiver of the provision itself.

- 7 -



--------------------------------------------------------------------------------



 



12. Assignment. This Agreement shall not be assignable by Executive. This
Agreement, and the rights of the Company and the other Company Entities
hereunder, shall be freely assignable by the Company to any successor entity or
other Person that acquires in any manner (including, but not limited to, by
merger, acquisition, asset sale and/or public offering) all or substantially all
of the business, assets, or interests of the Company or any other Company
Entity; and shall survive and remain enforceable after any such transaction.
Executive hereby expressly consents to any such assignment and acknowledges that
no further consent by her to such assignment shall be necessary hereafter to
effectuate such assignment. Executive further acknowledges that her obligations
and covenants under this Agreement and the rights of the Company or any other
Company Entity are for the benefit of, and protect the business interests of the
Company and the other Company Entities, and their respective successors and
assigns.
13. Modification. Except as otherwise expressly permitted herein, no change,
modification, or waiver of any term or condition in this Agreement shall be
valid or binding upon the Company or Executive unless such change, modification,
or waiver is in writing, signed by the Company and Executive, or, in the case of
a waiver, by the party waiving compliance, and specifically states that it
modifies this Agreement.
14. Severability; Survival. In the event any provision or portion of this
Agreement is determined to be invalid or unenforceable for any reason, in whole
or in part, the remaining provisions of this Agreement shall nevertheless be
binding upon the parties with the same effect as though the invalid or
unenforceable part had been severed and deleted or reformed to be enforceable.
The respective rights and obligations of the parties hereunder shall survive the
Term and the termination of Executive’s employment to the extent necessary to
the intended preservation of such rights and obligations.
15. Notice. Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party shall be in writing and shall be
deemed effective (a) upon personal delivery, if delivered by hand, or (b) three
days after the date of deposit in the mails, postage prepaid if mailed by
certified or registered mail, or (c) on the next business day, if sent by
prepaid overnight courier service or facsimile transmission (if electronically
confirmed), and in each case, addressed as follows:
If to Executive:
Nancy Goodson
c/o HFF, Inc.
One Oxford Centre
301 Grant Street, Suite 600
Pittsburgh, PA 15219
Fax: (412) 281-8714
If to the Company:
HFF, Inc.
One Oxford Centre
301 Grant Street, Suite 600
Pittsburgh, PA 15219
Attn.: Mr. John H. Pelusi, Jr.
Fax: (412) 281-8714

- 8 -



--------------------------------------------------------------------------------



 



with a copy to:
Dechert LLP
30 Rockefeller Plaza
New York, New York 10112
Attn.: Stephen W. Skonieczny, Esq.
Fax: (212) 698-3524.
Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.
16. Applicable Law. The interpretation and construction of this Agreement, and
all matters relating hereto, shall be governed by the laws of the State of
Delaware without reference to its conflict of laws provisions.
17. No Conflict. Executive represents and warrants that she is not subject to
any agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent her from entering
into this Agreement or which would be breached by Executive upon her performance
of her duties pursuant to this Agreement. Executive hereby indemnifies and holds
harmless the Company, the Company Entities, and their respective officers,
members, partners and employees against any and all claims, losses, costs,
expenses and liabilities related to any matters in which Executive was involved
in or which arise from any previous employment or other activity for which
Executive was remunerated in any manner.
18. Entire Agreement. This Agreement represents the entire agreement between the
Company and Executive with respect to the employment of Executive by the
Company, and all prior agreements, plans and arrangements whether or not in
writing relating to the employment of Executive by the Company are nullified and
superseded hereby.
19. Arbitration.
          (a) The parties hereto agree that any dispute, controversy or claim
arising out of, relating to, or in connection with this Agreement (including,
but not limited to, any claim regarding or related to the interpretation, scope,
effect, enforcement, termination, extension, breach, legality, remedies and
other aspects of this Agreement or the conduct and communications of the parties
regarding this Agreement and the subject matter of this Agreement) shall be
settled by arbitration at the offices of the Company for binding arbitration in
Houston, Texas by a single arbitrator. The arbitrator may grant injunctions or
other relief in such dispute or controversy. All awards of the arbitrator shall
be binding and non-appealable. Judgment upon the award of the arbitrator may be
entered in any court having jurisdiction. The arbitrator shall apply Delaware
law to the merits of any dispute or claims, without reference to any rules of
conflicts of law that might result in the application of any other state’s law.
Notwithstanding the foregoing, no party to this Agreement shall be precluded
from applying to a proper court for injunctive relief by reason of the prior or
subsequent commencement of an arbitration proceeding as herein provided. The
prevailing party in any arbitration shall be entitled to receive its reasonable
attorneys’ fees and costs from the non-prevailing party as awarded by the
arbitrator.
          (b) Executive has read and understands this Section 19 which discusses
arbitration. Executive understands that by signing this Agreement, Executive
agrees to submit any claims arising out

- 9 -



--------------------------------------------------------------------------------



 



of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach or termination thereof, or her
employment or the termination thereof, to binding arbitration, and that this
arbitration provision constitutes a waiver of Executive’s right to a jury trial
and relates to the resolution of all disputes relating to all aspects of the
employer/employee relationship, including but not limited to the following:
               (i) Any and all claims for wrongful discharge of employment,
breach of contract, both express and implied; breach of the covenant of good
faith and fair dealing, both express and implied; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; and defamation;
               (ii) Any and all claims for violation of any federal, state or
municipal statute, including, without limitation, Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the Equal Pay
Act, as amended, Executive Retirement Income Security Act of 1974, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
as amended, and the Fair Labor Standards Act, as amended; and
               (iii) Any and all claims arising out of any other federal, state
or local laws or regulations relating to employment or employment
discrimination.
20. Contingent Effectiveness of the Agreement. This Agreement will become
effective on the Effective Date only upon the Closing and the effectiveness of
the Registration Statement. If the Closing does not occur or the Registration
Statement does not become effective, then this Agreement is void ab initio.
21. Headings. The headings contained in this Agreement are for reference
purposes only, and shall not affect the meaning or interpretation of this
Agreement.
22. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
23. Construction. Throughout this Agreement, unless the context clearly
indicates otherwise, the masculine gender includes the feminine and the singular
includes the plural.
[SIGNATURE PAGE FOLLOWS]

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                  HFF, INC.    
 
           
 
  By:   /s/ John H. Pelusi, Jr.    
 
           
 
           
 
  Name:   John H. Pelusi, Jr.    
 
           
 
           
 
  Title:   Chief Executive Officer    
 
           
 
                EXECUTIVE        
 
  /s/ Nancy Goodson                   Nancy Goodson    

- 11 -